DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims in claim 1 an “IC card system”, listing its components as: “an IC card management server” and “an IC card”. Although it is clear that the “IC card management server” sores “card identification information, user information relating to a contract of a SIM card, and a secret key”, the language preceding this limitation is unclear an misleading. It should also be noted that the examiner has troubles to interpreting what one of ordinary skill in the art should interpret as “a contract of a SIM card”. Furthermore, It is not clear from the claim as to how “the IC card management server to make an inquiry regarding a user based on the user information”. As far as the “registration application” is concerned it is unclear whether said 
Claim 6 is rejected following the same reasons raised in the rejection of claim 1. 
Claims 2-5 depend on claim 1 and are rejected based on their dependence on claim 1. 

How to overcome the rejection of claims 1-6 under 35 U.S.C. ¶ 112:
Applicant is kindly requested to review amended claims that have been submitted in co-pending foreign application, EP 19 180 049.9 (EPO), on suggestions on how to place the claims in better condition for allowance. 
This document is publically available at: https://register.epo.org/application?number=EP19180049&tab=main, select “All documents” and “Amended claims with annotations”. 
If the applicant adapts the amendment given in the co-pending foreign application, albeit adapting it to US practice by leaving out reference numerals in parenthesis, the examiner believes the claim would overcome all the rejections under 35 U.S.C. ¶ 112. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070094512 A1 (hereinafter "Nomiya"), and further in view of US 20140025520 A1 (hereinafter “Mardiker”).

Regarding claim 1:
Nomiya discloses: 
An IC card system comprising: 
an IC card management server (Nomiya discloses an IC card management server in Fig. 1:30,70; Fig. 4-6 and Fig. 8;  (see “Bank Center” and “Card Company Center”), ¶26 further elaborates that the bank center has databases and ¶61 discloses “the bank system 30 (card company system 70) updates the issuance information database 31 according to the result notified from the ATM 10”, thus discloses the use of a server) that stores card identification information (¶40 discloses how card ID information is stored: “The card No. is also written into the issuance state data table 31T”, see for example ¶26: “a key information database 32 having a key information data table 32T containing key information”), Nomiya discloses this in ¶36-40: “…sends issuance request information including name and address of the customer…accepts the issuance request. More specifically, the bank system 30 receives the issuance request information, matches the customer name and address contained in the issuance request information to an acceptance ID number, and stores them in an issuance state data table 31T of the issuance information database 31…the bank system 30 generates a registration key, key information required to register the biometric information with a storage medium”); and 
an IC card (Nomiya discloses an IC card in Fig. 1: 50 (‘IC CARD’); Fig. 4-8) that includes a data storage storing the card identification information and the secret key and for storing the biometric authentication information of the user (Fig. 1: 35 depicts storage for biometric information inside the IC card and ¶40 states how: “the bank system 30 records in the IC card 50 the decryption key generated by step 315 and the card No that identifies the card”), see Fig. 1: 35, 36 and 51 depicting the storage of the biometric authentication as well as key information).
Although Nomiya discloses the use of a cell phone (see Fig. 1: 21; as well as disclosing the issuance step in ¶36: “to an input from a … cell phone 21 … applies to the bank center 30 or center 70 of the card company for issuance of an IC card 50”), Nomiya does not explicitly disclose user information relating to a contract of a SIM card, requests a SIM management server to make an inquiry regarding a user based on the user information, validity of the user is verified by the SIM management server and IC card that communicates with the SIM card.
However, in an analogous art, Mardikar, discloses: 
user information relating to a contract of a SIM card, requests a SIM management server to make an inquiry regarding a user based on the user information, validity of the user is verified by the SIM management server and IC card that communicates with the SIM card (Mardikar discloses in ¶46: “As discussed above, the payment service provider 140 can also serve in the role of a Trusted Service Manager (TSM). In one example embodiment of this, the payment service provider 140, acting in the role TSM, can work cooperatively with a Mobile Network Operator (MNO) to incorporate an authentication certificate issued by the payment service provider, acting as a Certificate Authority (CA), in a Secure Element (SE) or Subscriber Identity Module (SIM) card 215 of a client device 130.”)
	

Regarding claim 2:
The combination Nomiya and Madikar discloses: 
The IC card system according to claim 1, comprising: 
a terminal device that has the SIM card integrated therein (Madikar discloses a terminal with an integrated SIM, see ¶46); and 
the SIM management server that executes an inquiry regarding the user in response to a request for making an inquiry regarding the user from the IC card management server, transmits a result of the inquiry to the IC card management server, generates the registration application corresponding to the card identification information and the secret key in response to the generation request, and notifies the terminal device of a download notification representing that the registration application is downloadable, wherein the terminal device acquires the registration application on the basis of the download notification (see Madikar, ¶46 for registration).

Regarding claim 3:
The combination Nomiya and Madikar discloses: 
see Nomiya, Fig. 1, biometric information reading device (12), further see ¶53 and how the IC card acquires the biometric information).

Regarding claim 4:
The combination Nomiya and Madikar discloses: 
The IC card system according to claim 1, further comprising: a reader/writer device that includes a biometric information acquiring unit for acquiring the biometric information and for performing a communication process between the SIM card and the IC card, wherein the IC card stores the biometric authentication information based on the biometric information acquired from the user using the biometric information acquiring unit included in the reader/writer device in the data storage (see Nomiya, Fig. 1 : 35, biometric information is stored in the IC card; see Mardikar with regards to the SIM card and the communication between the SIM and IC card).

Regarding claim 5:
The combination Nomiya and Madikar discloses: 
The IC card system according to claim 1, wherein the biometric information includes a fingerprint information of the user (see Nomiya, ¶53 discloses “put your finger in place”, to read biometric information; and Maridkar ¶25: “fingerprint”).
Regarding claim 6:
Claim 6 is a method claim that contains the same features and limitations as those found in claim 1. For this reason, the same grounds of rejection, including all citations, of the rejection of claim 1 are equally applicable to claim 6. 

How to overcome the rejection of claims 1-6 under 35 U.S.C. ¶ 103:
Applicant is kindly requested to review amended claims that have been submitted in co-pending foreign application, EP 19 180 049.9 (EPO), on suggestions on how to place the claims in better condition for allowance. 
This document is publically available at: https://register.epo.org/application?number=EP19180049&tab=main, select “All documents” and “Amended claims with annotations”. 
If the applicant adapts the amendment given in the co-pending foreign application, albeit adapting it to US practice by leaving out reference numerals in parenthesis, the examiner believes the claim would overcome all the rejections under 35 U.S.C. ¶ 103. 

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
U.S. Pub. No 2017/0374066 – “Fukuda” discloses a server having a database and using biometric authentication means and an IC card similar to the claimed invention. However, Fukuda is silent with regards to using a MNO server and SIM for authentication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491